DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 15 November 2021.
Claims 21-23 and 35 were amended.
Claims 1-20 and 27 were cancelled.
Claim 41 was added.
Claims 21-26 and 28-41 are pending in this Office Action.


Response to Amendment
The objection to claim 23 regarding minor informalities was addressed and is withdrawn.
The non-statutory double patenting rejection of claims 21-26 and 28-41 remains outstanding.
Applicants’ amendments and arguments with respect to claims 1-20 and new claims 21-59 filed on October 21, 2004 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,939,620. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Trojer (U.S. 2010/0235432) in view of Tormasov et al. (U.S. 7,930,382) and further in view of Yocam et al. (U.S. 2018/0097690).
Trojer and Yocam were cited on the IDS filed 21 May 2021.

With respect to claim 22, Trojer teaches computerized client apparatus (Trojer, Fig. 13; page 9, paragraph 141) configured to support fragmented content element reassembly (Trojer, Fig. 8; page 7, paragraph 121), the computerized client apparatus comprising: digital processor apparatus (Trojer, Fig. 
Trojer does not explicitly teach a computerized client apparatus disposed at a user premises that fragments.
However, Tormasov teaches a computerized client apparatus disposed at a user premises that fragments (Tormasov, col. 5, lines 31-33).

The combination of Trojer and Tormasov does not explicitly teach the use of 5G.
However, Yocam teaches 5G NR (New Radio) enabled client devices (Yocam, pages 9-10, paragraph 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trojer and Tormasov in view of Yocam in order to enable the use of 5G. One would be motivated to do so in order to enable the P2P distribution of updated data, which can significantly reduce the remote server's consumption of computing/networking resources (e.g., network bandwidth resources, processing resources, memory resources, etc.) when disseminating updated data, as compared to the alternative of pushing updated data directly from the remote server(s) to each individual peer device (Yocam, page 2, paragraph 23).

With respect to claim 31, the combination of Trojer, Tormasov, and Yocam teaches the invention described in claim 22, including the computerized client apparatus wherein the at least one computer program is further configured to, when executed by the digital processor apparatus, cause the computerized client apparatus to cause a determination of a maximum fragment size for the plurality of fragments (Trojer, page 6, paragraph 96) based at least on an uplink capacity (Trojer, page 5, paragraph 
The combination of references is made under the same rationale as claim 22 above.

With respect to claim 32, the combination of Trojer, Tormasov, and Yocam teaches the invention described in claim 22, including the computerized client apparatus wherein the at least one computer program is further configured to, when executed by the digital processor apparatus, cause the computerized client apparatus to cause a determination of (i) a minimum fragment size for the plurality of fragments (Trojer, page 6, paragraph 96), and (ii) minimum number of fragments for the obtained first one of the content elements; and wherein each of the minimum fragment size and the minimum number of fragments is a function of a size of the obtained first one of the content elements (Trojer, page 5, paragraphs 74 and 87).
The combination of references is made under the same rationale as claim 22 above.

With respect to claim 33, the combination of Trojer, Tormasov, and Yocam teaches the invention described in claim 22, including the computerized client apparatus wherein the fragmentation algorithm (Trojer, Fig. 8; page 7, paragraph 121) comprises the determination of a minimum fragment size (Trojer, page 6, paragraph 96) and a determination of a maximum fragment size (Trojer, page 6, paragraph 96), the minimum fragment size being determined based at least on a size of the first one of the content elements (Trojer, page 5, paragraphs 74 and 87), the maximum fragment size (Trojer, page 6, paragraph 96) being determined based at least on a buffer size (Trojer, Fig. 8; page 7, paragraph 121) relating to transmission of the first one of the content elements (Trojer, page 7, paragraph 118).
The combination of references is made under the same rationale as claim 22 above.

With respect to claim 34, the combination of Trojer, Tormasov, and Yocam teaches the invention described in claim 22, including the computerized client apparatus wherein the at least one computer program is further configured to, when executed by the digital processor apparatus, cause the computerized client apparatus to cause one of the two or more of the subset of the 5G NR enabled client devices (Yocam, pages 9-10, paragraph 72) to retrieve at least one fragment of the plurality of fragments (Trojer, page 9, paragraph 139) from at least another one of (Trojer, page 6, paragraph 96) the two or more of the subset (Trojer, Fig. 8; page 7, paragraph 121), thereby enabling reconstitution of the first one of the content elements (Trojer, page 6, paragraph 96). 
The combination of references is made under the same rationale as claim 22 above.

With respect to claim 36, the combination of Trojer, Tormasov, and Yocam teaches the invention described in claim 22, including the computerized client apparatus wherein the retrieval of the at least one fragment from the another one of the two or more of the subset is based on an index database, the index database configured to (Trojer, Fig. 11, element 59 and Fig. 12, element 65; page 6, paragraph 102 and page 8, paragraphs 128-135) correlate (Trojer, Fig. 11, element 59 and Fig. 12, element 65; page 6, paragraph 102 and page 8, paragraphs 128-135) each one of the subset of the 5G NR enabled client devices (Yocam, pages 9-10, paragraph 72) to different ones of (Trojer, Fig. 11, element 59 and Fig. 12, element 65; page 6, paragraph 102 and page 8, paragraphs 128-135) the subset of the 5G NR enabled client devices (Yocam, pages 9-10, paragraph 72).
The combination of references is made under the same rationale as claim 22 above.


Allowable Subject Matter
Claim 35 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 14, 2022